--------------------------------------------------------------------------------

EXHIBIT 10.12

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the "Agreement") is made effective as of July 15,
2011, between LONGHAI STEEL, INC., a Nevada corporation (the "Company") and Mr.
Heyin Lv (the "Executive").

1. EMPLOYMENT

The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to be employed by the Company, on the terms and conditions set forth
herein.

2. TERM

The term ("Term") of this Agreement shall July 15, 2011 and will terminate July
15, 2016 unless sooner terminated as hereinafter provided.

3. POSITION AND DUTIES

3.1 Position. The Executive hereby agrees to serve as Chief Financial Officer of
the Company. At the Company's request, the Executive may, at the Executive's
discretion, serve the Company and/or its respective subsidiaries and affiliates
in other offices and capacities in addition to the foregoing, but shall not be
required to do so. In the event that the Executive, during the term of this
Agreement, serves in any one or more of the aforementioned capacities, the
Executive's compensation shall not be increased beyond that specified in Section
4 of this Agreement. In addition, in the event the Company and the Executive
mutually agree that the Executive shall terminate the Executive's service in any
one or more of the aforementioned capacities, or the Executive's service in one
or more of the aforementioned capacities is terminated, the Executive's
compensation, as specified in Section 4 of this Agreement, shall not be
diminished or reduced in any manner.

3.2 Duties. The Company agrees that the duties that may be assigned to the
Executive shall be the usual and customary duties of the Financial Controller.

3.3 Devotion of Time and Effort. Executive shall use Executive's good faith best
efforts and judgment in performing Executive's duties as required hereunder and
to act in the best interests of the Employers. Executive shall devote such time,
attention and energies to the business of the Employers as are reasonably
necessary to satisfy Executive's required responsibilities and duties hereunder.

3.4 Other Activities. The Executive may engage in other activities for the
Executive's own account while employed hereunder, including without limitation
charitable, community and other business activities, provided that such other
activities do not materially interfere with the performance of the Executive's
duties hereunder.

4. COMPENSATION AND RELATED MATTERS

4.1 Salary. During the Term, the Company shall pay the Executive a salary of
Five Hundred and Forty Two Dollars (US$542.00) per month. The Executive's
performance and salary shall be subject to review at any time, and an increase
in salary, if one is so determined by the Board, shall be made, on a basis
consistent with the standard practices of the Company.

4.2 Business Expenses. The Company shall promptly, in accordance with Company
policy, reimburse the Executive for all reasonable business expenses incurred in
accordance with and subject to the limits set forth in the Company's written
policies with respect to business expenses, upon presentation to the Company of
written receipts for such expenses.

1

--------------------------------------------------------------------------------

5. TERMINATION

5.1 Cause. The Company may terminate the Executive for Cause at any time, upon
written notice to Executive. For purposes of this Agreement, "Cause" shall mean:

(a) The Executive's conviction for commission of a felony or a crime involving
moral turpitude;

(b) The Executive's willful commission of any act of theft, embezzlement or
misappropriation against the Company; or

(c) The Executive's material failure to perform his duties hereunder.

5.2 Termination Without Cause. The Company may terminate this Agreement without
Cause at any time, provided that the Company first delivers to the Executive the
Company's written election to terminate this Agreement at least thirty (30) days
prior to the effective date of termination.

6. COMPENSATION UPON TERMINATION

6.1 Termination for Cause. In the event the Executive's employment shall be
terminated for Cause pursuant to Section 5.1 hereof, the Company shall pay the
Executive his salary through the date of termination and all and all stock
options to purchase the Company's stock granted to the Executive as of the date
of termination and which have not vested prior to the date of termination shall
cease vesting.

6.2 Termination without Cause, Termination by Mutual Agreement, Disability or
Death. In the event of a Termination without Cause pursuant to Section 5.2, by
mutual agreement of the parties hereto, or due to disability or death of
Executive, the Company shall pay the Executive through the date of termination,
and all stock options to purchase the Company's stock granted to the Executive
as of the Date of Termination and which have not vested prior to the Date of
Termination shall automatically become immediately exercisable by the Executive
on the Date of Termination and shall remain exercisable for a period of five
years from the date of termination.

7. CONFIDENTIALITY AND NON-SOLICITATION COVENANTS

7.1 Non-Competition. The Executive agrees that during the Term of this Agreement
prior to any termination of his employment hereunder and for a period of two (2)
years following the date on which the Executive's employment hereunder is
terminated, he will not directly or indirectly, without the prior written
consent of the Company, manage, operate, join, control, participate in, or be
connected as a stockholder (other than as a holder of shares publicly traded on
a stock exchange or the NASDAQ National Market System), partner, or other equity
holder with, or as an officer, director or employee of, any other company whose
business strategy is competitive with that of the Company, as determined by a
majority of the Company's independent directors ("Competing Business").

7.2 Confidentiality. The Executive hereby agrees that the Executive will not,
during the Term or at any time thereafter directly or indirectly disclose or
make available to any person, firm, corporation, association or other entity for
any reason or purpose whatsoever, any Confidential Information (as defined
below). The Executive agrees that, upon termination of his employment with the
Company, all Confidential Information in his possession that is in written or
other tangible form (together with all copies or duplicates thereof, including
computer files) shall be returned to the Company and shall not be retained by
the Executive or furnished to any third party, in any form except as provided
herein; provided, however, that the Executive shall not be obligated to treat as
confidential, or return to the Company copies of any Confidential Information
that (i) was publicly known at the time of disclosure to the Executive, (ii)
becomes publicly known or available thereafter other than by any means in
violation of this Agreement or any other duty owed to the Company by the
Executive, or (iii) is lawfully disclosed to the Executive by a third party. As
used in this Agreement the term "Confidential Information" means information
disclosed to the Executive or known by the Executive as a consequence of or
through his relationship with the Company, about the owners, employees, business
methods, public relations methods, organization, procedures, property
acquisition and development, or finances, including, without limitation,
information of or relating to the Company and its affiliates.

2

--------------------------------------------------------------------------------

7.3 Non-Solicitation. For a period of two (2) years following the date on which
the Executive's employment hereunder is terminated, the Executive shall not
solicit or induce any of the Company's employees, agents or independent
contractors to end their relationship with the Company, or recruit, hire or
otherwise induce any such person to perform services for the Executive, or any
other person, firm or company.

7.4 Return of Property. The Executive hereby acknowledges and agrees that all
Personal Property and equipment furnished to or prepared by the Executive in the
course of or incident to his employment, belongs to the Company and shall be
promptly returned to the Company upon termination of the Employment Period.
"Personal Property" includes, without limitation, all electronic devices of the
Company used by the Executive, including, without limitation, personal
computers, facsimile machines, cellular telephones, pagers and tape recorders
and all books, manuals, records, reports, notes, contracts, lists, blueprints,
maps and other documents, or materials, or copies thereof (including computer
files), and all other proprietary information relating to the business of the
Company. Following termination, the Executive will not retain any written or
other tangible material containing any proprietary information of the Company.

7.5 Reasonableness of Restrictions. Each of sections 7.1, 7.2, and 7.3 set out
above is acknowledged by Executive to be reasonable in duration, extent and
application and is the minimum protection necessary for the Company in respect
of its goodwill, Confidential Information, trade connections and business. Each
of the covenants and obligations on Executive’s part set out in sections 7.1,
7.2, and 7.3 is deemed to be separate and severable and enforceable by the
Company accordingly. If any of the restrictions set out above are held to be
void but would be valid if part of the wording was deleted such restriction
shall apply with such deletion as may be necessary to make it valid and
effective.

7.6 The restrictions set forth in Sections 7.1, 7.2, and 7.3 hereof shall not
apply if the Executive's employment is terminated pursuant to Section 5.4, 5.5
or 5.7 hereof or in the event that any form of compensation due Executive
pursuant to the provisions of Section 6 is not provided as required when due.

7.7 In the event of a breach by Executive of this Section 7, any obligations for
payment by the Company otherwise due pursuant to Section 5 hereof shall be void.

8. GENERAL PROVISIONS

8.1 Injunctive Relief and Enforcement. The Executive acknowledges that the
remedies at law for any breach by him of the provisions of Section 7 hereof may
be inadequate and that, therefore, in the event of breach by the Executive of
the terms of Section 7 hereof, the Company shall be entitled to institute legal
proceedings to enforce the specific performance of this Agreement by the
Executive and to enjoin the Executive from any further violation of Section 7
hereof and to exercise such remedies cumulatively or in conjunction with all
other rights and remedies provided by law and not otherwise limited by this
Agreement.

8.2 Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when addressed as follows and (i) when personally
delivered, (ii) when transmitted by telecopy, electronic or digital transmission
with receipt confirmed, (iii) one day after delivery to an overnight air courier
guaranteeing next day delivery, or (iv) upon receipt if sent by certified or
registered mail. In each case notice shall be sent to:

3

--------------------------------------------------------------------------------




If to Executive: Mr. Heyin Lv   #1 Jingguang Rd,   Neiqiu County, Xingtai  
Hebei Province 054200 , PR China         If to the Company: Longhai Steel Inc.  
#1 Jingguang Rd.   Neiqiu County, Xingtai,   Hebei Province 054200, PR China  
Attn: Mr. Chaojun Wang, CEO

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

8.3 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect. In addition, in the event any provision in this Agreement shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of extending for too great a period of time or over too great a geographical
area or by reason of being too extensive in any other respect, each such
agreement shall be interpreted to extend over the maximum period of time for
which it may be enforceable and to the maximum extent in all other respects as
to which it may be enforceable, and enforced as so interpreted, all as
determined by such court in such action.

8.4 Assignment. This Agreement may not be assigned by the Executive, but may be
assigned by the Company to any successor to its business and will inure to the
benefit and be binding upon any such successor.

8.5 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

8.6 Headings. The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

8.7 Choice of Law; Venue. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Nevada without giving
effect to the principles of conflict of laws thereof. By execution and delivery
of this Agreement, the parties agree and accept that any legal action or
proceeding brought with respect to this Agreement shall be brought in the court
of appropriate jurisdiction in and for the County of Clark, State of Nevada, and
the parties expressly waive any objection to personal jurisdiction, venue or
forum non conveniens.

8.12 Entire Agreement. This Agreement contains the entire agreement and
understanding between the Company and the Executive with respect to the
employment of the Executive by the Company as contemplated hereby, and no
representations, promises, agreements or understandings, written or oral, not
herein contained shall be of any force or effect. This Agreement shall not be
changed unless in writing and signed by both the Executive and the Board.

8.13 Amendments; Waivers. This Agreement may be amended or modified, and any of
the terms and covenants may be waived, only by a written instrument executed by
the parties hereto, or, in the case of a waiver, by the party waiving
compliance. Any waiver by any party in any one or more instances of any term or
covenant contained in this Agreement shall neither be deemed to be nor construed
as a further or continuing waiver of any such term or covenant of this
Agreement.

4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date and year first above written.

  “Company”   LONGHAI STEEL INC., a Nevade corporation       By: /s/Chaojun
Wang                              Mr. Chaojun Wang, CEO   “Executive”       /s/
Heyin Lv                                          Mr. Heyin Lv,CFO

5

--------------------------------------------------------------------------------